Exhibit 10.1

STOCK LIMIT AMENDMENT

TO

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

(as Effective January 1, 1997)

Effective as of January 1, 1997, M.D.C. Holdings, Inc., a Delaware corporation
(the “Employer”) established the M.D.C. Holdings, Inc. 401(k) Savings Plan (the
“Plan”). Pursuant to Section 13.02 of the Plan, the Plan is hereby amended
through the amendment of the Non-Standardized Adoption Agreement and the Defined
Contribution Prototype Plan as set forth below:

AMENDMENTS:

1. Section 10.03(F) of the Plan is hereby amended by deleting the following
provision:

Effective as of January 1, 2006, Participants shall be restricted to investment
in a “Set Percentage” of qualifying Employer securities (“Employer Stock”). The
Set Percentage shall be 30% of the Participant’s total account balance. If the
percentage of a Participant’s investment in Employer Stock exceeds the Set
Percentage on or after the effective date of the Amendment, the Participant will
not be compelled to sell Employer Stock in excess of the Set Percentage.
However, the Participant may not direct any future contributions to be invested
in Employer Stock until the Participant’s investment in Employer Stock is below
the Set Percentage.

And replacing it, in its entirety, with the following provision:

Participants shall not be permitted to allocate more than 30% of each elective
deferral contribution made after January 1, 2007 to the purchase of qualifying
Employer securities for the Participant’s account. This provision shall not
prevent a Participant from reallocating investments in the Participant’s account
that might include the purchase of qualifying Employer securities.

M.D.C. Holdings, Inc. hereby adopts this Amendment on March 26, 2007, effective
as set forth above.

 

 

M.D.C. Holdings, Inc. By:   /s/ Paris G. Reece III Its:   EVP & CFO

 